United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.B., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David G. Jennings, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-332
Issued: March 29, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 28, 2012 appellant, through his representative, filed a timely appeal from
the October 17, 2012 merit decision of the Office of Workers’ Compensation Programs
(OWCP), which awarded schedule compensation. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has more than a 22 percent binaural (both ears) hearing
loss.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 1, 2012 appellant, a 72-year-old toolmaker, filed an occupational disease claim
alleging that his loss of hearing was a result of his federal employment. OWCP accepted his
claim for bilateral (binaural) sensorineural hearing loss. Appellant claimed a schedule award.
Dr. Eugenia M.G. Gray, a Board-certified otolaryngologist and OWCP referral physician,
evaluated appellant’s hearing. She noted that appellant had tinnitus “just once in a while.” On
the right, hearing thresholds at 500, 1,000, 2,000 and 3,000 cycles per second were 20, 35, 65
and 60 decibels respectively. On the left, they were 20, 20, 50 and 65. Dr. Gray calculated a 30
percent hearing impairment on the right and a 20.625 percent impairment on the left. She added
a one percent impairment on each side for tinnitus. Dr. Gray rated a 23 percent binaural
impairment.
An OWCP medical adviser reviewed Dr. Gray’s evaluation and determined that appellant
had a 22 percent binaural hearing loss. He did not add a percent on each side for tinnitus.
On October 17, 2012 OWCP issued a schedule award for a 22 percent binaural hearing
loss.
Appellant’s representative argues on appeal that OWCP’s medical adviser excluded the
rating for tinnitus without explanation. Thus, appellant’s compensable loss should be 23 percent.
LEGAL PRECEDENT
The schedule award provision of FECA2 and the implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.4
For consistent results and to ensure equal justice under the law to all claimants, good
administrative practice necessitates the use of a single set of tables so that there may be uniform
standards applicable to all claimants. OWCP has adopted the American Medical Association,
Guides to the Evaluation of Permanent Impairment as the appropriate standard for evaluating
schedule losses.5 As of May 1, 2009, the sixth edition of the A.M.A., Guides is used to calculate
schedule awards.6
2

Id. at § 8107.

3

20 C.F.R. § 10.404.

4

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

5

Supra note 3; Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010).

2

The criteria for evaluating permanent hearing loss are found in Chapter 11 of the sixth
edition of the A.M.A., Guides. Hearing thresholds at 500, 1,000, 2,000 and 3,000 cycles per
second are averaged for each ear. Then, a “fence” of 25 decibels is deducted because, according
to audiometric standards, average losses below 25 decibels result in no change in the ability to
hear everyday speech under everyday listening conditions. The remaining amount is multiplied
by a factor of 1.5 to arrive at the percentage of monaural hearing loss. Binaural loss is
determined by multiplying the lesser monaural loss by five, adding the greater loss and dividing
the total by six.7 The Board has concurred in OWCP’s adoption of this standard for evaluating
hearing loss.8
If tinnitus interferes with activities of daily living, including sleep, reading (and other
tasks requiring concentration), enjoyment or quiet recreation and emotional well-being, up to
five percent may be added to a measurable binaural hearing impairment.9
ANALYSIS
According to the audiometry obtained for Dr. Gray, the referral otolaryngologist,
appellant’s hearing thresholds were 20, 35, 65 and 60 decibels on the right and 20, 20, 50 and 65
on the left. These total 180 and 155 decibels, respectively, for averages of 45 and 38.75.
Subtracting the “fence” of 25 decibels leaves 20 and 13.75 decibels. Multiplying by 1.5 to
determine monaural impairment yields percentage losses of 30 on the right and 20.625 on the
left.
To this point in the calculation, there is no dispute, but it is here that Dr. Gray added,
without explanation, a one percent loss to each side for tinnitus. She noted that appellant had
tinnitus “just once in a while.”10 Dr. Gray gave no indication that appellant’s tinnitus interfered
with his activities of daily living and there appears to be no basis under the sixth edition of the
A.M.A., Guides to allow an additional percentage.
Appellant’s representative contends that OWCP’s medical adviser excluded, likewise
without explanation, the one percent on each side Dr. Gray awarded for tinnitus. As noted,
Dr. Gray did not address how appellant’s occasional tinnitus interfered with his sleep or
concentration or enjoyment of quiet recreation or emotional well-being, or to what extent.
To determine appellant’s binaural hearing loss, the lesser loss, 20.625, is multiplied by 5
and then added to the greater loss, 30. This result, 133.125, is divided by 6 for a binaural hearing

7

A.M.A., Guides 250-51 (6th ed. 2009).

8

E.g., G.D., Docket No. 12-1633 (issued January 25, 2013).

9

A.M.A., Guides 249.

10

See id. (although nearly everyone has mild tinnitus momentarily at some point in life, continuous tinnitus is
abnormal).

3

loss estimate of 22.1875 percent, which rounds to 22.11 This is what OWCP awarded. The
Board will affirm OWCP’s October 17, 2012 decision.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than a 22 percent binaural hearing loss.
ORDER
IT IS HEREBY ORDERED THAT the October 17, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 29, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

11

Percentages are not rounded until the final percent for award purposes is obtained. Federal (FECA) Procedure
Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4.b(2) (January 2010).

4

